USDC SDNY

 

 

 

DOCUMENT
ELECTRONICALLY FILED
DOC #: eae
UNITED STATES DISTRICT COURT DATE FILED: _1/7/2020
SOUTHERN DISTRICT OF NEW YORK —
x
Y.D. on behalf of O.C.,
Plaintiff,
ORDER
against: 19-CV-10123 (AT)
RICHARD CARRANZA, et al.,
Defendants.
x

IT IS HEREBY ORDERED that, within forty-five (45) days of the date of this
Order, the Office of State Review of the New York State Education Department shall mail a
certified copy of the administrative record in Office of State Review Appeal No. 19-060 — in
hard copy and electronic form — to counsel for the City Defendants, Corporation Counsel of the
City of New York, 100 Church Street, Rm. 2-306, New York, NY 10007, ATTN: Copatrick
Thomas; and

IT IS FURTHER ORDERED that upon receipt of the certified record from the
Office of State Review, City Defendants’ counsel shall provide a copy of such record to counsel
for the Plaintiff and the New York State Department of Education, and shall file the certified

record with the Court under seal pursuant to Federal Rule of Civil Procedure 5.2(d).

SO ORDERED. O}-

HONORABLE ANALISA TORRES
UNITED STATES DISTRICT JUDGE

 

DATED: New York, New York
January __7_, 2020
